Exhibit 10.98
Form of
Smith & Wesson Holding Corporation
2004 Incentive Stock Plan
Non-Qualified Stock Option Award Grant Notice and Agreement
I. Non-Qualified Stock Option Award Grant Notice
Smith & Wesson Holding Corporation (the “Company”), pursuant to its 2004
Incentive Stock Plan (as amended, the “Plan”), hereby grants to the Optionee
named below an option to purchase a number of shares of the Company’s Common
Stock set forth below. This Non-Qualified Stock Option Award Grant Notice and
Agreement (the “Agreement”) is subject to all of the terms and conditions as set
forth herein and in the Plan, which are agreed to by the Optionee and
incorporated herein in their entirety. All capitalized terms in this Agreement
shall have the meaning assigned to them in this Agreement or, if such term is
not defined in this Agreement, such term shall have the meaning assigned to it
under the Plan.

     
Optionee:
   
 
   
Address:
   
 
   
Date of Grant:
   
 
   
Total Number of Shares Granted:
   
 
   
Exercise Price per Share:
  $
 
   

The Optionee has received a copy of the Company’s most recent prospectus
describing the Plan and a complete copy of the Plan document. The Optionee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of the Option granted by this Agreement.

                      Smith & Wesson Holding Corporation     Optionee:  
By:
                               
Name:
                                 
Title:
                 
 
                Effective as of:           Effective as of:    
 
     
 
           

 

 



--------------------------------------------------------------------------------



 



II. Non-Qualified Stock Option Agreement
1. Grant of Option. The Company hereby grants, as of the Date of Grant set forth
in the above Non-Qualified Stock Option Award Grant Notice (the “Notice of
Grant”), to the Optionee named in the Notice of Grant, an option (the “Option”)
to purchase up to the number of shares of the Company’s Common Stock, $.001 par
value per share, set forth in the Notice of Grant (the “Shares”), at the
exercise price per share set forth in the Notice of Grant. The Option shall be
subject to the terms and conditions set forth herein and in the Plan, under
which this Option was granted. The Option is a nonqualified stock option, and
not an Incentive Stock Option. The Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all of the terms and conditions
hereof and thereof and all applicable laws and regulations.
2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed to
them under the Plan.
3. Vesting Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option shall vest in the installments as provided
below, which shall be cumulative. To the extent that the Option has become
vested with respect to a percentage of Shares as provided below, the Option may
thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein for
such vested Shares. The following table indicates each date (the “Vesting Date”)
upon which the Optionee shall be vested and thereby entitled to exercise the
Option with respect to the percentage of Shares granted as indicated beside the
date, provided that the Continuous Service of the Optionee continues through and
on the applicable Vesting Date:

      Percentage of Shares   Vesting Date
 
   
 _____  of the total number of options granted.
  The                      anniversary of the Date of Grant, such that the
Option shall be fully vested, with respect to all Shares subject to this grant,
on the                      anniversary of the Date of Grant.

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service with the Company and its
Related Entities, any unvested portion of the Option shall terminate and be null
and void.
4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the vesting schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of vested Shares in respect of which the Option is being exercised,
and such other representations and agreements as to the holder’s investment
intent with respect to such Shares as may be required by the Company pursuant to
the provisions of the Plan. Such written notice shall be signed by the Optionee
and shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the exercise
price. This Option shall be deemed to be exercised after both (a) receipt by the
Company of such written notice accompanied by the exercise price and
(b) arrangements that are satisfactory to the Committee or the Board in its sole
discretion have been made for the Optionee’s payment to the Company of the
amount that is necessary to be withheld in accordance with applicable federal or
state withholding requirements. No Shares will be issued pursuant to the Option
unless and until such issuance and such exercise shall comply with all relevant
provisions of applicable law, including the requirements of any stock exchange
upon which the Shares then may be traded.

 

2



--------------------------------------------------------------------------------



 



5. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of the Option. The Optionee may elect to make payment of the
exercise price in one or more of the following ways:
(i) Cash or by check.
(ii) In the Company’s sole discretion at the time the Option is exercised and
provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.
(iii) In the Company’s sole discretion at the time the Option is exercised,
delivery by Optionee of a promissory note in a form satisfactory to the Company,
in the amount of the aggregate exercise price of the exercised Shares together
with the execution and delivery by the Optionee of a security agreement in a
form satisfactory to the Company. The promissory note shall bear interest at a
rate at least equal to the “applicable federal rate” prescribed under the Code
and its regulations at time of purchase, and shall be secured by a pledge of the
Shares purchased by the promissory note pursuant to the security agreement. At
any time that the Company is incorporated in Delaware, payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
be made in cash and not by deferred payment. Notwithstanding the foregoing,
payment by promissory note shall not be permitted to the extent such payment
would violate the Sarbanes-Oxley Act of 2002.
(iv) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery of already-owned shares of Common Stock either that Optionee has
held for the period required to avoid a charge to the Company’s reported
earnings (generally six (6) months) or that Optionee did not acquire, directly
or indirectly from the Company, that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time the Optionee exercises the Option, shall
include delivery to the Company of Optionee’s attestation of ownership of such
shares of Common Stock in a form approved by the Company. Notwithstanding the
foregoing, Optionee may not exercise the Option by tender to the Company of
Common Stock to the extent such tender would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.
6. Termination of Option.
(a) Any unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the time of the earliest to occur of:
(i) three (3) months after the date on which the Optionee’s Continuous Service
is terminated other than by reason of (A) Cause, which, solely for purposes of
this Agreement, shall mean the termination of the Optionee’s Continuous Service
by reason of the Optionee’s willful misconduct or gross negligence, (B) a mental
or physical disability (within the meaning of Internal Revenue Code
Section 22(e)) of the Optionee as determined by a medical doctor satisfactory to
the Committee or the Board, or (C) the death of the Optionee;
(ii) immediately upon the termination of the Optionee’s Continuous Service for
Cause;

 

3



--------------------------------------------------------------------------------



 



(iii) twelve (12) months after the date on which the Optionee’s Continuous
Service is terminated by reason of a mental or physical disability (within the
meaning of Section 22(e) of the Code) as determined by a medical doctor
satisfactory to the Committee or the Board;
(iv) twelve (12) months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee; or
(v) the tenth (10th) anniversary of the Date of Grant.
(b) To the extent not previously exercised, (i) the Option shall terminate
immediately in the event of (1) the liquidation or dissolution of the Company,
or (2) any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive or the Shares are converted
into or exchanged for securities issued by another entity, unless the successor
or acquiring entity, or an affiliate of such successor or acquiring entity,
assumes the Option or substitutes an equivalent option or right pursuant to
Section 9(c) of the Plan, and (ii) the Committee or the Board in its sole
discretion may by written notice (“cancellation notice”) cancel, effective upon
the consummation of any corporate transaction described in Subsection 7(b)(i) of
the Plan in which the Company does survive, the Option (or portion thereof) that
remains unexercised on such date. The Committee or the Board shall give written
notice of any proposed transaction referred to in this Section 6(b) a reasonable
period of time prior to the closing date for such transaction (which notice may
be given either before or after approval of such transaction), in order that the
Optionee may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).
7. Transferability. The Option granted hereby is not transferable otherwise than
by will or under the applicable laws of descent and distribution, and during the
lifetime of the Optionee the Option shall be exercisable only by the Optionee,
or the Optionee’s guardian or legal representative. In addition, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate the Option, or in the event of any levy upon
the Option by reason of any execution, attachment or similar process contrary to
the provisions hereof, the Option shall immediately become null and void.
8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares of Common
Stock purchasable or issuable upon the exercise of the Option, in whole or in
part, prior to the date of exercise of the Option.
9. Acceleration of Exercisability of Option. This Option shall become
immediately fully vested and exercisable in the event that, prior to the
termination of the Option pursuant to Section 6 hereof, there is a “Change in
Control”, as defined in Section 7(b) of the Plan, that occurs during the
Optionee’s Continuous Service and such “Change in Control” was not approved by
the Board of Directors of the Company.
10. No Right to Continuous Service. Neither the Option nor this Agreement shall
confer upon the Optionee any right to Continuous Service with the Company.
11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Nevada.

 

4



--------------------------------------------------------------------------------



 



12. Interpretation / Provisions of Plan Control / Entire Agreement. This
Agreement is subject to all the terms, conditions, and provisions of the Plan,
including, without limitation, the amendment provisions thereof, and to such
rules, regulations, and interpretations relating to the Plan adopted by the
Committee or the Board as may be in effect from time to time. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions, and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Optionee accepts the
Option subject to all the terms and provisions of the Plan and this Agreement.
The Optionee hereby accepts as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board upon any questions arising under
the Plan and this Agreement. Except as may be modified by any other agreement
between the Company and the Optionee, whether executed before or after the Date
of Grant, the Company and the Optionee acknowledge and agree that this Agreement
and the Plan set forth the entire understanding between the Optionee and the
Company regarding the Option granted hereby and supersede all prior oral and
written agreements on that subject.
13. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at Smith & Wesson Holding
Corporation, 2100 Roosevelt Avenue, Springfield, Massachusetts 01104, or if the
Company should move its principal office, to such principal office, and, in the
case of the Optionee, to the Optionee’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.

 

5